Exhibit 10.2 AMENDMENT TO LICENSE AGREEMENT This Amendment (herein, the “Amendment”) to that certain License Agreement dated as of July 31, 2007 (the “Agreement”), is entered into by and between Health Discovery Corporation, a Georgia corporation (“HDC”) and Clarient, Inc., a Delaware corporation (“Clarient”), effective as of January 13, 2009 (the “Effective Date”).All capitalized terms not otherwise defined in this Amendment shall have the meaning as set forth in the Agreement. WHEREAS, the parties wish to amend the terms of the Agreement as set forth in this Amendment in order to continue their contractual relationship on a modified basis. NOW, THEREFORE, in consideration of the mutual covenants contained herein the parties agree to this Amendment of the Agreement as follows: 1.
